DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to applicant’s amendments filed on 5/12/22. 
	Claim 10 is canceled. 
	The 35 USC §112(b) rejection of claim 5 is withdrawn due to amendment. 

Response to Arguments
Applicant’s arguments, see p7-11, filed 5/12/22, with respect to the 35 USC § 103 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-6 and 10-21 has been withdrawn. 
In regards to applicant’s arguments on p7 line 33-p8 line 7, regarding lack of motivation and picking and choosing of parameters, examiner agrees with this assessment. There is insufficient motivation provided by the art to modify the teachings of the various references to arrive at the claimed invention without picking and choosing of enzymes.
	In regards to applicant’s arguments on p8 line 28 -p9 line 30, regarding the failure of the references to suggest any steps beyond what product was obtained by the enzymatic reaction cited by the individual references, examiner finds this argument persuasive. There is no suggestion in the references to further modify the product obtained via the enzymatic reaction. Further it is conceivable that each of the products obtained could be altered by enzymatic reactions that were not claimed by instant invention to obtain further products not envisioned by the references or the inventors. 
	In regards to applicants’ arguments regarding claim 4 found on p11 lines 3-7, that as claim 4 depends on a nonobvious independent claim is therefore claim 4 is allowable is found persuasive. 

REASONS FOR ALLOWANCE
	The closest prior art is Morita 830 (JP 5800830 B2) and Morita 801 (WO 2015/151801 A1). Morita 830 teaches a method and a kit for the enzymatic fluorescent quantification of phospholipid phosphatidylserine in a sample. Morita 801 teaches a method of cardiolipin quantification. Both Morita references fail to teach applying their methods to phospholipid phosphatidylinositol or the enzymes needed to accomplish this reaction. 

Conclusion
Claims 1, 4-6, and 11-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657